Title: To James Madison from John Armstrong, Jr., 8 September 1808
From: Armstrong, John, Jr.
To: Madison, James



Sir,
Septembr. 8th 1808, Clermont

I have this moment received Mr. Lear’s packets & forward them by express to Havre.
It would appear from the direction given to the march of the guards, that the Emperor is going to Germany and it is said, for the purpose solely of an interview with Alexander & not with any hostile intention towards Austria.  It is even added, that overtures to England for a peace will be the result of this interview and that these overtures will be of a character So liberal, as cannot fail to put England completely in the wrong if She does not accept them.  The solution of this new political riddle may perhaps be found in the discontents which are said to prevail in Russia against the war with England.  Under those Alexander has felt the necessity of doing something and has referred himself for a remedy to his good friend and adviser Napoleon who suggests a meeting at Erfurt and propositions for a general peace, &ca. &ca. the effect of which will be to engage Russia another year in the war & keep things quiet in the East while he (Napoleon) pursues his objects in the west.  That this is his policy of the moment cannot be doubted Since the French army in Germany has orders to march for Spain.
My last letter was of the 28 ulto.  I annex a note from a young Gentleman of the name of Poinsett.  He is from Charleston (S Carolina) and if I do not mistake a Son of the late Dr. Poinsett of that place.  With very high respect, I am, Sir Your most obedient & very humble Servant,

John Armstrong


P. S.
Mr. Upson informs me that Burr arrived in London while he was there; that a passport for him had been sent to the sea port by Government on information previously received from America that he was about to arrive; that this information had been brought by young Swartout; that Miranda was also there; that the best intelligence appeared to exist between these adventurers; that the object of their visit was not concealed; that it was a general opinion that they had come a day to late and that the Ministry would not listen to any plans that would have the effect of diverting them from their great European objects.  This is, I think, a just conclusion.

